United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
W.F., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS ADMINISTRATION MEDICAL
CENTER, Butler, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 14-673
Issued: July 9, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On January 29, 2014 appellant, through counsel, filed a timely appeal from an
October 30, 2013 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met his burden of proof to establish a neck or back injury
in the performance of duty on May 17, 2012.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
This case was previously before the Board.2 Appellant filed a traumatic injury claim
alleging low back and neck injuries in the performance of duty on May 17, 2012. He attributed
his condition to driving a small bus on a bumpy road, with the seat back as far as possible and
being jolted from the bumpy ride. The Board noted that appellant’s attending, orthopedic
surgeon, Dr. John Steele, opined that appellant sustained cervical and lumbar strain/sprains, as
well as an aggravation of spinal stenosis. The Board found that Dr. Steele did not provide a
complete medical history discussing appellant’s prior back and neck injuries, nor did he explain
the nature and extent of any aggravation by the May 17, 2012 employment incident. Dr. Steele
did not provide adequate medical rationale in support of his opinion on causal relation. The
Board affirmed a January 31, 2013 OWCP decision denying the claim for compensation. The
history of the case as provided in the Board’s prior decision is incorporated herein by reference.
On August 30, 2013 appellant requested reconsideration and submitted a March 14, 2013
report from Dr. Steele, who noted that appellant had been tossed around while driving over a
bumpy road on May 17, 2012. He opined that the employment incident aggravated his
preexisting spinal stenosis, stating “Comparing his previous MRI scan reports, his MRI scan
from June 25, 2012 revealed moderately severe spinal stenosis at LS-S1 which was not evident
on his previous MRI scan from 1994.” Dr. Steele also noted that an MRI scan of the cervical
spine revealed a protruding disc at C7-T1, “which was not previously reported on an MRI scan
from 1990. Stenosis was evident at C6-C7 and C7-T1 and was not present in 1990.” With
respect to the claimed sprain and strains, Dr. Steele stated, “Within a reasonable degree of
medical certainty, there is a causal relationship between the mechanism of injury and his
diagnoses of lumbar sprain/strain and cervical sprain/strain. Repeated jarring up and down on
the spine can cause sprain of the musculature and aggravate spinal stenosis[-]related symptoms.”
By decision dated October 30, 2013, OWCP reviewed the case on its merits and denied
modification of the January 31, 2013 decision.
LEGAL PRECEDENT
FECA provides for the payment of compensation for “the disability or death of an
employee resulting from personal injury sustained while in the performance of duty.”3 The
phrase “sustained while in the performance of duty” in FECA is regarded as the equivalent of the
commonly found requisite in workers’ compensation law of “arising out of and in the course of
employment.”4 An employee seeking benefits under FECA has the burden of establishing that
he or she sustained an injury while in the performance of duty.5

2

Docket No. 13-901 (issued August 1, 2013).

3

5 U.S.C. § 8102(a).

4

Valerie C. Boward, 50 ECAB 126 (1998).

5

Melinda C. Epperly, 45 ECAB 196, 198 (1993).

2

In order to determine whether an employee actually sustained an injury in the
performance of duty, OWCP begins with an analysis of whether “fact of injury” has been
established. Generally “fact of injury” consists of two components which must be considered in
conjunction with one another. The first component to be established is that the employee
actually experienced the employment incident which is alleged to have occurred. The second
component is whether the employment incident caused a personal injury and generally this can
be established only by medical evidence.6
Rationalized medical opinion evidence is medical evidence that includes a physician’s
rationalized opinion on the issue of whether there is a causal relationship between a diagnosed
condition and the identified employment factor. The opinion of the physician must be based on a
complete factual and medical background, must be of reasonable medical certainty and
supported by medical rationale explaining the nature of the relationship between the diagnosed
condition and the specific employment factors identified by the claimant. The weight of medical
evidence is determined by its reliability, its probative value, its convincing quality, the care of
the analysis manifested and the medical rationale expressed in support of the physician’s
opinion.7
ANALYSIS
Dr. Steele submitted a March 14, 2013 report with respect to the conditions claimed as
causally related to the May 17, 2012 employment incident. With respect to an aggravation of
lumbar spinal stenosis, he opined that this condition was causally related to the employment
incident. The Board finds that the medical rationale provided by Dr. Steele is of diminished
probative value. Dr. Steele stated that the MRI scan from June 25, 2012 showed moderately
severe spinal stenosis at L5-S1, whereas “this was not evident” in an MRI scan 18 years earlier.
The one-page opinion provided by him did not set forth a full medical history of appellant’s
cervical or lumbar conditions. This does not cure the deficiency previously noted in this case.
The June 25, 2012 MRI scan documents a spinal stenosis condition; but Dr. Steele did not
adequately explain why there was any contribution from the May 17, 2012 employment incident.
The stated conclusion that jarring up and down can aggravate spinal stenosis does not explain the
nature of such aggravation. Similarly, the existence of a cervical protruding disc on the MRI
scan does not substitute for medical rationale on how or why the condition was related to the
employment incident.
The Board finds that appellant has not established an aggravation of spinal stenosis or the
cervical protruding disc as employment related. In this case, Dr. Steele failed to correct the
deficiencies the Board noted in its prior decision. He did not provide a complete medical history,
and the only additional statement he provided was that being jarred up and down can cause a
sprain. This statement is general, speculative in nature and does not provide the rationale needed
to establish causal relation.

6

See John J. Carlone, 41 ECAB 354, 357 (1989).

7

Jennifer Atkerson, 55 ECAB 317, 319 (2004).

3

Based on the evidence of record, appellant has not established the claim for
compensation. Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant did not meet his burden of proof to establish a neck or low
back injury causally related to the May 17, 2012 employment incident.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated October 30, 2013 is affirmed.
Issued: July 9, 2014
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

4

